Case 19-03051-jw           Doc 8       Filed 06/05/19 Entered 06/05/19 15:12:30                         Desc Main
                                       Document      Page 1 of 10

                                 UNITED STATES BANKRUPTCY COURT
                                    DI STR ICT OF SOUTH CAROLINA

  IN RE:                                         )
                                                 )
  Edward Richard Daisy                           )        CASE NO:
  Phyllis Fowler Daisy                           )
  571 Circle Drive                               )        CHAPTER 13
  Myrtle Beach, SC 29575                         )
  SSN xxx-xx-1836                                )
  SSN xxx-xx-4895                                )
                              DEBTORS.           )


                                 NOTICE OF OPPORTUNITY TO OBJECT

                                                                                    LP
            The debtor(s) in th e above captioned case fil ed a chapter 13 plan on __--=--_,_./s-
                                                                                               ., ~/'--tC
                                                                                                        _-'---·
                                                                                                          } T he
  plan is included with this noti ce or was mailed separately.

           Your rights may be affected by the plan. You should read the plan carefully and discuss it
  with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may
  wish to consult one.)

             Any objection to confirmation of the chapter 13 plan must be in writing filed with the Court at
  I I 00 Laurel Street, Co lu mbia, SC 29201 -2423 and served on the chapter 13 trustee, the debtor(s), and any
  attorney for the debtor(s) no later than 2 1 days after the service of the chapter 13 plan, as computed under
  Fed. R. Bankr. P. 9006(a). Objections to confirmation may be overruled if fi led late or the objecting party
  fai ls to appear and prosecute the objection . If no objection is timely filed , the plan may be confirmed by the
  Court without further notice.

            If yo u til e an objection, yo u or yo ur attorney must attend the hearing scheduled by the court on
  confirmation of the plan. Not ice of the confirmation hearing is provided in section 9 of the Notice of
  Chapter 13 Bankruptcy Case. However, the Court may set an earli er status hearin g on any objection upon
  notice to the app licable parties.

             If yo u or yo ur attorney do not take these steps, the court may determin e that you do not oppose
  the term s or re li ef sought in the plan and may enter an order confirming the plan.




  Date:    LR [      /19
               Case 19-03051-jw                           Doc 8        Filed 06/05/19 Entered 06/05/19 15:12:30                             Desc Main
Fill in this information to idenllf our case:                             -
                                                                                                                    •
                                                                       Document      Page 2 of 10
Debtor I               Edward Richard Daisy                                                                                   C heck if thi s is a modifi ed plan, and
                       First ame      Mi<l(ll e Name                         Last Name                                        li st belo w th e secti o ns of th e plan that
                                                                                                                              have been changed.
D ebtor 2            Phyllis Fowler Daisy
(Spouse, if filin g) First Name      Midd le Name            Last Name
United States Bankruptcy Court for th e:          DISTRICT OF SOUTH CAROLINA
                                                                                                                    •         Pre-co nfi nnatio n modi ficat ion

Case numb er:
                                                                                                                    •         Post-co nfirm ati o n modifi cati on

(If known)



Di strict of South Carolina
Chapter 13 Plan                                                                                                                                                   5/ 19


•RMI@ Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court's local rules, and judicial rulings may not be confirmable.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           Y o u should read th is plan carefu ll y and di scuss it w ith yo ur attorn ey if you have one in th is bank ruptcy case. lfyo u do not have
                           an attorn ey, you may w ish to co nsul t one. Fa ilure to obj ect may constitu te an imp lied acceptance of and consent to the reli ef
                           requested in this document.

                           If you oppose the plan 's treatment of your claim or any prov isio n of thi s pl an, you or your attorney must fil e a timely obj ecti on to
                           confirmat ion. To determine the deadline to obj ect to this plan, you must consult the Notice of Bankruptcy Case or
                           applicable Notice/Motion served with this plan. The Bankru ptcy Court may confi rm thi s p lan w ithout furth er noti ce if no
                           obj ectio n to confirm ati on is fi led. See Bankruptcy R ul e 301 5. Tn additi on, pursuant to Federal Rul e of Bankruptcy Procedure
                           3002, you must fi le a timely proof of clai m in order to be pa id under any p lan. Confomati o n of thi s plan does not bar a pa1ty in
                           interest from obj ecting to a claim.

                           T he fo llowin g matters may be of particul ar importance. Debtors must check 011e box 011 each line to state wheth er or 11 ot the
                           plan i11c/udes each of the fo/lo wi11g items. ]fan item is checked as "Not l11 cluded " or i_f'both boxes are checked, the provisio11
                           will be ineffective if set out later ill the plan.

 I.I         A limit on th e amoun t of a secured claim, set out in Section 3.2, which m ay result in                D Included                       Not Included
             a o artial oavment or no o avment at all to th e secur ed creditor
 l.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-mon ey secur ity interest,                      Included                  0   Not Included
             set out in Section 3.4.
 1.3         Non standard provision s, set out in P art 8.                                                               Included                 0   Not Included

 1.4         Conduit Mortgage Payments: on goin g mortgage payments made by the tru stee                             D Included                       Not Included
             through plan set out in Section 3.J (c) and in Part 8

•pjffM Plan Payments and Length of Plan
2.1         The debtor submits to the supervis ion and control of the trustee a ll or such portio n of future earn ings or other future income as is necessa1y
fo r th e executi on of the p lan.

Unless all all owed claims (o th er than long-term claims) are fu ll y paid pursuan t to the plan , the debtor w ill m ake regular pay ments to th e tru stee as
fo ll ows:

$1,850.00 per Month fo r 48 months

The debtor and trustee m ay stipu late to a higher payment in order to provide adequate fundin g of the plan w ithout the necessity of a modi fica tio n to
the plan. The stipulati on is effective upon filin g w ith the Court.

Add iti o nal mo nthl y payments w ill be made to the extent necessaty to make the pay ments to credito rs specifi ed in thi s p lan.

2.2          Regular payments to the trustee will be made from fu ture income in the followin g mann er:


              •            T he debtor wi ll make payments p ursuant to a payro ll deductio n orde r.
                           The debtor wi ll make pay ments directly to the trustee.
                           Other (sp ecify method of payment) :

Solhvare Copyright (c) 1996-2019 Res t Case., LLC - www.bestcasc.com                                                                            Rest Case Rankmptcy
               Case 19-03051-jw                           Doc 8        Filed 06/05/19 Entered 06/05/19 15:12:30                          Desc Main
                                                                       Document      Page 3 of 10
Debtor                 Edward Richard Daisy                                                          Case numb er
                       Phyllis Fowler Daisy

2.3 Income tax refunds.

                          The debtor will retain any income tax refunds received during the plan term.
                          The debtor will treat inco me refund s as fo llows:

2.4 Additional payments.

                          None. lf"None" is checked, the rest of§ 2.4 need not be co mpleted or reproduced.

•pjjj@ Treatment of Secured Claims
To rece ive a distribution from the trustee, a proof of claim, including adequate supporting documentation and fi led in comp liance with Official Ru les
and Fonns, must be filed w ith the Cowt. For purposes of plan di stribution, a claim shall be treated as provided for in a confirmed plan . However, if a
cla im is treated as secured i11 a confi rmed plan and the affected creditor elects to fi le an unsecured claim, such claim, unl ess timely amended, shall be
treated as unsecured for purposes of plan di stribution . Any creditor holdin g a claim secured by property that is removed from the protection of th e
automatic stay by order, surrender, or through operati on of the plan w il l receive no furth er distribution fro m th e chapter 13 trustee on account of any
secured claim. This provision also app li es to creditors who may claim an interest in, or lien on, prope11y th at is removed from the protection of th e
autom atic stay by anoth er lienho lder or released to another li enh older, un less th e Court orders otherwise, but does not app ly if th e sole reason for its
app lication arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a cred itor, but pursuant to th ese
provisions will not be paid, wi ll be distributed acco rdin g to th e remaining terms of th e plan. Any creditor affected by these provisions and who has
fi led a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonab le time after the remova l of the
property from the protection of the automat ic stay. Secured creditors th at wi ll be paid directly by th e debtor may cont inue send ing standard payment
and escrow noti ces, payment coupons, or inquiries about insurance, and such action will not be considered a vio lat ion of the automatic stay.

3.1          Maintenance of paym ents and cure or waiver of default, if an y.


              D           None. lf "None" is checked, the rest of§ 3. 1 need not be comp leted or reproduced.
              Ii'.]       3.l(a) The debtor is not in default and will maintain the current co ntractua l insta ll ment pay ments on th e secured cla ims listed
                          below, with any changes required by the app licable contract and noticed in co nformity with any app licable ru les. These
                          payments will be disbursed directly by the debtor.

 Name of Creditor                                                          Collateral
 Hilton Grand Vacations                                                    Timeshare located in Myrtle Beach, SC

              D           3.l(b) Th e debto r is in defau lt and will maintain the cu rrent contractual installment payments on the sec ured claims listed below,
                          w ith any changes required by the app licable contract and noticed in conformity with any applicable rules . The arrearage
                          payments will be disbursed by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in
                          the creditor's allowed claim or as otherwise ordered by the Court.

              D            3.1 (c) The debtor elects to make post-petition mortgage pay ments to the trustee fo r payment tlu·ough the Chapter 13 Plan in
                           accordance wi th the Operating Order of the Judge assigned to th is case and as provided in Section 8. 1. In the event of a co nfli ct
                           between this document and the Operating Order, th e terms of the Operating Order control.

              D            3.l(d) Th e debtor proposes to engage in loss miti gati on effo rts with ___ accord ing to th e appli cable guidelines or procedu res
                           of the Judge ass igned to this case. Refe r to section 8. 1 for any nonstandard provi sions, if applica bl e.

              D            3.l(e) Other. A secured claim is treated as set fo rth in sectio n 8. 1. This provision will be effective onl y if the app licabl e box in
                           Section 1.3 of this plan is checked and a treatment is provided in Section 8. 1.

3.2          Request for valuation of security and modification of undersecured claim s.

                           None. lf "None" is checked, the rest of § 3.2 need not be co mpleted or reproduced.

3.3          Other secured claims excluded from 11 U.S.C. § 506 and not othenvise addressed herein.

                           None. lf"None" is checked, the rest of§ 3.3 need not be completed or reproduced.
                           The clai ms listed below are be ing paid in full wi thout valuation or lien avo idance.

                           These claims will be paid in full und er the plan with interest at tb e rate stated below. These payments wi ll be disbursed either by
                           th e trustee or directly by th e debtor, as specified below. Unless there is a non-fi ling co-debtor who continues to owe an
Distr ict of Soutl1 Carolina
Effective May I, 201 9                                                            Chapter 13 Plan                                                     Page 2
Software Copyright (c) 1996-20 19 Rest Case, LLC - www .bestcase.com                                                                        Rest Case Rankmptcy
               Case 19-03051-jw                           Doc 8        Filed 06/05/19 Entered 06/05/19 15:12:30                               Desc Main
                                                                       Document      Page 4 of 10
Debtor                 Edward Richard Daisy                                                              Case number
                       Phyllis Fowler Daisy

                          obligation secured by th e lien, any secured creditor paid the allowed secured claim provided for by this plan shall satisfy its liens
                          at th e earliest of th e time required by app lica ble state law, order of thi s Court, or upon completion of th e pay ment of its all owed
                          secured claim in this case.

Name of Creditor                     Collateral                                  Estimated amount of claim         Interest rate         Estimated monthly payment
                                                                                                                                         to creditor

Lendmark
Financial Services                   2006 Ford Expedition                                       $6,791.54                  6.25%                                  $208.00
                                                                                                                                         (or more)

                                                                                                                                         Disbursed by:
                                                                                                                                            Trustee
                                                                                                                                         D  Debtor
The Car Store                        2009 Hyundai Santa Fe                                      $2,896.81                  6.25%                                       $89.00
                                                                                                                                         (or more)

                                                                                                                                         Disbursed by:
                                                                                                                                            Trustee
                                                                                                                                         D  Debtor

3.4          Lien avoidance.

              D            None. If "None" is checked, the rest of§ 3.4 need not be completed or reprodu ced.
                           The remainder of this paragraph will be effective only if the applicable box in Part 1 of this pla11 is checked

                           The judicial liens or nonpossessory, nonpurchase mon ey security interests secur ing the claims listed below impair exemptions to
                           which the debtor would have been entitled und er ] I U.S.C. § 522(b) . Unless otherwise ordered by the Court, a judicial lien or
                           security interest securin g a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                           order confirming th e plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                           claim in Part 5. 1 to the extent. all owed . The amount, if any, of th e judicial lien or securi ty interest th at is not avo ided will be pa id
                           in full as a secured claim under the plan. See 11 U.S .C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to he
                           avoided, provide th e information separately for each lien.

                           Choose the appropriate form for lien avoidance

Name of                Estimated              Total of all    Applicable              Value of debtor's    Amount of lien not Amount of lien avoided
creditor and           amount of              senior/unavoida Exemption and           interest in property avoided (to be paid
description            Lien                   ble liens       Code Section                                 in 3.2 above)
of property
securing lien
1st
Franklin                                                            $500.00
Financial                                                         SC Code
                                                                    Section
 Househol                                                          15-41-30
 d Items               $3,151.00                       $0.00          (A)(3)                    $500.00                $0.00                     $3,151.00
 Name of               Estimated              Total of all    Applicable              Value of debtor's    Amount of lien not Amount of lien avoided
 creditor and          amount of              senior/unavoida Exemption and           interest in property avoided (to be paid
 description           lien                   ble liens       Code Section                                 in 3.2 above)
 of property
 securing Lien
 Regional                                                                 $500.00
 Finance                                                                 SC Code
                                                                          Section
 Househol                                                                15-41-30
 d Items                $2,719.00                         $0.00             (A}(3}              $500.00                     $0.00                                $2,719.00




District of South Carolina
Effective May I, 20 19                                                               Chapter 13 Plan                                                       Page 3
Software Copyright lC) 1996-2019 Rei.t Case, LLC- www. bes tcase.com                                                                             Rest Case Rankmplcy
               Case 19-03051-jw                          Doc 8               Filed 06/05/19 Entered 06/05/19 15:12:30                       Desc Main
                                                                             Document      Page 5 of 10
Debtor                 Edward Richard Daisy                                                                   Case number
                       Phyllis Fowler Daisy

Name of                Estimated             Total of all    App li cable                    Value of debtor's    Amount of lien not    Amount of lien avoided
creditor and           amount of             senior/unavoida Exemption and                   interest in property avoided (to be paid
description            lien                  ble liens       Code Section                                         in 3.2 above)
of property
securing lien
Republic
Finance                                                                          $500.00
LLC                                                                             SC Code
                                                                                 Section
Househol                                                                        15-41-30
d Items                $5,204.00                         $0 .00                    (A)(3)              $500.00               $0.00                             $5,204.00

                           Use this for avoidance of liens            0 11   co-owned property only.

Name of                Total equity          Debtor's equity Applicable                       Non-exempt equity Estimated lien          Amount of Amount of lien
creditor and           (value of             (Total equity   Exemption and                    (Debtor's equity                          lien not   avoided
description            debtor's              multiplied by   Code Section                     less exemption)                           avoided(to
of property            property less         debtor's                                                                                   be paid in
securing lien          senior/unavoi         proportional                                                                               3.2 above)
                       dable liens)          interest in
                                             property)
-NONE-



 3.5         Surrender of collateral.

                          None. lf "None" is checked, the rest of§ 3.5 need not be compl eted or reproduced.
                          The debtor elects to surrender the co ll ateral th at secures the claim of the creditor listed below. The debtor requests that upon
                          confirmation of this p lan the stay und er l l U.S.C. § 362(a) be terminated as to d1 e collateral only and that the stay under§ 130 I
                          be terminated in a ll respects. A copy of thi s plan must be served on all co-debtors. Any creditor who has fi led a timely proof of
                          claim may file au amend ed proof of claim itemizi ng ilie deficiency resulting from th e disposition of the collatera l within a
                          reasonable time after the surrender of the property. Any such amended claim, if allowed, will be treated in Part 5. 1 below .

 Name of Creditor                                                                              Collateral
                                                                                               2016 Volkswagen Jetta (The co-signer will continue making
 Santander Consumer USA, Inc.                                                                  regular monthly payments pursuant to the original note.)

•AMI@ Treatment of Fees and Priority Claims
4.1          General
The debtor shall pay a ll post-petition priori ty obligat ions, includ ing but not limi ted to taxes and post- petition dom estic support, and pay regul ar
payments on assumed executory contracts or leases, directly to the holder of the claim as ilie obligations come du e, unl ess od1erwise ordered by the
Court. Trustee ' s fees and all allowed priority claims, including domesti c support ob li gation s other th an those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee's fees

Tru stee's fees are governed by statute and may change during the course ofilie case.

4.3          Attorney's fees.

             a.            The deb tor and the debto r's attorn ey have agreed to an attorn ey's fee for th e serv ices identi fied in the Rul e 20 I 6(b) di sclosu re
                           statement fil ed in this case. Fees entitled to be paid throu gh the plan and any supp lemental fees as approved by the Court shall be
                           di sbursed by the trustee as fo llows: Following confirmation of the plan and unl ess the Court orders otherwise, the tru stee shall
                           disburse a dollar amount cons istent w ith the Judge's guidelines to th e attorney from the initial disbursement. Thereafter, the
                           balance of th e attorn ey ' s co mpensatio n as allowed by the Cou rt shall be paid, to the extent then due, w ith all fund s remaining
                           each mond1 after payment of trn stee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, wit hout further noti ce, whi ch allows for th e payment of a portion of th e atto rn ey's fees in advance of
                           payments to cred itors.
District of South Carolina
Effective May I, 20 19                                                                      Chapter 13 Plan                                              Page 4
Software Copyright lC) 1996-2019 Best Case, LLC - www .bestcase.com                                                                            Best Case Bankruptcy
               Case 19-03051-jw                          Doc 8        Filed 06/05/19 Entered 06/05/19 15:12:30                          Desc Main
                                                                      Document      Page 6 of 10
Debtor                 Edward Richard Daisy                                                           Case numb er
                       Phyllis Fowler Daisy


             b.            lf, as an alternative to the above treatment, the debtor 's attorney has received a retainer and cost advance and agreed to fil e fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the fi ling of this case, the attorn ey has
                           received $NIA and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $NIA or less.

4.4          Priority claims other than attorney's fees and those treated in § 4.5.

             The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic suppo1t obligations treated below, on a
             pro rata basis. If funds are ava ilable, the tru stee is authori zed to pay any allowed priority claim without further amendm ent of the plan.

              D           Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.            Pre-petition arrearages . The trustee shall pay the pre-petition domestic support obligation arrearage to (state name of
                                         DSO recipient), at the rate of $___ or more per month until the balance, without interest, is paid in full. Add
                                         additional creditors as needed.

                           b.            The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § IO 1( 14A) on a timely basis
                                         directl y to th e cred itor.

                           c.            Any party entitled to col lect ch ild suppo1t or alimony under app licable non-bankruptcy law may coll ect those
                                         obligations from prope1iy that is not property of the estate or with respect to the withh olding of income that is prope1iy
                                         of the estate or property of the debtor for payment of a domestic support obi igation under a judicial or adm inistrative
                                         order or a statute.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

              [i]         None. lf "None" is checked, the rest of§ 4.5 need not be completed or reproduced.

•PM•W ·freatment ofNonpriority Unsecured Claims
5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the ex tent that fund s are
             avai lab le after payment of all other all owed claims.

                  The debtor estimates payments of less than I 00% of claims.
                  The debtor proposes payment of I 00% of claims.
                  The debtor proposes payment of I 00% of claims plus interest at the rate of%.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims.

              [i]         None. lf "None" is checked, the rest of§ 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims.

              [i]         None. lf "None" is checked, the rest of§ 5.3 need not be completed or reproduced.

•PM•@          ~:xecutory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected.

              [i]          None. lf"None" is checked, the rest of§ 6.1 need not be completed or reproduced.

•PM•M Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor as stated below:

      Ill      Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall

District of South Carolina
Effective May 1, 20 19                                                            Chapter 13 Plan                                                     Page 5
Software Copyrigh t (c) I996-2019 Rest Case, LLC - www.bestcase.com                                                                        Res t Case Banlouptcy
              Case 19-03051-jw                          Doc 8        Filed 06/05/19 Entered 06/05/19 15:12:30                    Desc Main
                                                                     Document      Page 7 of 10
Debtor                Edward Richard Daisy                                                        Case number
                      Phyllis Fowler Daisy

              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate .
              The debtor is responsible for protectin g the estate from any liability resulting from operation of a business by the debtor. No thing in the
              plan is intended to waive or affect adversely any rights of th e debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

      D       Other. The debtor is proposing a non-standard provision fo r vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this pl an is checked and a proposal for vesting is provided in Section 8. 1.

•PMfM Nonstandard Plan Provisions
8.1          Check "None" or List Nonstandard Plan Provisions
              D     None. lf "None" is checked, th e rest of Part 8 need not be compl eted or reproduced.

Under Bankrnptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard p rovision is a provision not othe,wise included in
thisform or deviating fro m it. No nstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "/11cl11ded" i11 § 7.3.
 8.1 (a) Confirmation of this plan does not bar a party in interest from any actions discovered from the documentation, or lack
thereof, in a proof of claim. The debtor specifically reserves any currently undiscovered or future claims, rights or cause of
 action the debtor may have, regarding any issues not specifically addressed or determined by the plan, against any creditor
 or other party in interest including, but not limited to, violations of applicable consumer protections codes and actions
 under 11 U.S.C. §§ 542, 543, 544, 547 and 548.

 8.1(b) Confirmation of this plan may determine the character (secured, unsecured, or priority), amount, and timing of
 distribution of a creditor's claim regardless of the proof of claim filed. If a creditor objects to a claim's treatment under the
 plan, the creditor must timely object to confirmation.

 8.1(c) DEBTOR CERTIFICATION
 In connection with this plan, the debtor hereby states that he/she/they carefully reviewed this plan and understand the
 following :
 (1) The obligations set forth in this plan, including the amount, method, and timing of payments made to the trustee and/or
 directly to creditors;
 (2) The consequences of any default under this plan including any direct payments to creditors required by the terms of this
 plan; and
 (3) That debtor may not agree to sell property, employ professionals, or incur debt (including modification of debt) during
 the term of the plan without the prior authorization of the Bankruptcy Court.


•Qtt!M ~ignatures:



                                                                                       Executed on


 X                                                                              Date




By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor ccrtify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.

District of South Carolina
Effective May I, 20 19                                                        Chap ter 13 Pl an                                                 Page 6
Softwa re Copyright (c) 1996-20 19 Best Case, LLC-www.bcstcase.com                                                                   Res t Case Rankrup1cy
Case 19-03051-jw           Doc 8      Filed 06/05/19 Entered 06/05/19 15:12:30                          Desc Main
                                      Document      Page 8 of 10

                                 UNITED STATES BANKRUPTCY COU RT
                                    DISTRICT OF SOUTH CAROLINA

  IN RE:                                        )
                                                )
  Edward Richard Daisy                          )         CASE NO:
  Phyllis Fowler Daisy                          )
  571 Circle Drive                              )         CHAPTER 13
  Myrtle Beach, SC 29575                        )
  SSN xxx-xx- 1836                              )
  SSN xxx-xx-4895                               )
                              DEBTORS.          )


                                         CERTIFICATE OF SERVICE

            The above-s ign ing parties certify that the forego ing Notice, Plan and Motions was served on all
  cred itors and parties in interest entitled to such notice on the above stated date. The specific li st of nam es
  and addresses of parties served with thi s plan is attached to the plan fil ed with the Court.

  VIA US MAIL
  (see attached li st)

  ELECTRONICALLY
  James M. Wyman, Esq uire
  Chapter 13 Trustee
  PO Box 997
  Mt. Pleasant, SC 29465-0997



  Date:_
       ~ _,__
           / _~ ,_,_
                 / /_C,_                                       ~--
                                                          Kristi Kee n, Paralegal to
                                                          Robert R. Meredith, Jr. , D.C. I.D. #06 152
                                                          Eli zabeth R. Heilig, D.C. l.D. # 10704
                                                          Meredith Law Firm, LLC
                                                          Attorneys for Debtors
                                                          24 11 North Oak Street, Suite I 07
                                                          Myrtle Beach, SC 29577
                                                          843-445-6300
              Case 19-03051-jw    Doc 8           Filed 06/05/19            Entered 06/05/19 15:12:30          Desc Main
Label Matrix for local noticing                 (p)lST FRANKLIN FINANCIAL
                                                   Document               CORPORATION
                                                                       Page    9 of 10            ACS Primary Care Physicians SE PC
0420-2                                          PO BOX 880                                        PO Box 740022
Case 19-03051-jw                                TOCCOA GA 30577-0880                              Cincinnati OH 45274-0022
                                                                                         ·.::·.
District of South Carolina          ..,· ....
Charleston
Wed Jun 5 14 :55 :17 EDT 2019
Caine &Weiner                                   Capital One Bank                                  Credit Collection Services
Attn : Bankruptcy                               PO Box 30285                                      Payment Processing Center
5805 Sepulveda Blvd                             Salt Lake City UT 84130-0285                      PO Box 55126
Sherman Oaks CA 91411-2546                                                                        Boston MA 02205-5126


Credit Control, LLC                             Edward Richard Daisy                              Phyllis Fowler Daisy
5757 Phantom Drive, Suite 330                   571 Circle Drive                                  571 Circle Drive
Hazelwood MO 63042-2429                         Myrtle Beach, SC 29575-5116                       Myrtle Beach, SC 29575-5116



ERC                                             Fingerhut                                         Georgetown Physicians Associates
PO Box 57610                                    Attn: Bankruptcy                                  1075 North Fraser Street
Jacksonville FL 32241-7610                      Po Box 1250                                       Georgetown SC 29440-2848
                                                Saint Cloud MN 56395-1250


Grand Strand Regional Hospital                  HRRG                                              Harley Davidson Credit
PO Box 402724                                   PO Box 8486                                       PO Box 22048
Atlanta GA 30384-2724                           Coral Springs FL 33075-8486                       carson City NV 89721-2048



Elizabeth R Heilig                              Bilton Grand Vacations                            Horry County Treasurer
Meredith Law Firm, LLC                          Attn : Loan Services                              PO Box 1828
2411 N. Oak Street                              6355 MetroWest Blvd., Suite 180                   Conway SC 29528-1828
Suite 107                                       Orlando FL 32835-6203
Myrtle Beach, SC 29577-3165

IC Systems                                      Internal Revenue Service                          (p)JEFFERSON CAPITAL SYSTEMS LLC
PO Box 64378                                    Centralized Insolvency Operations                 PO BOX 7999
Saint Paul MN 55164-0378                        PO Box 7346                                       SAINT CLOUD MN 56302-7999
                                                Philadelphia PA 19101-7346


Kohl's                                          Lendmark Financial Services                       MOSC Health
PO Box 3043                                     1735 North Brown Road                             1 Poston Road Suite 350
Milwaukee WI 53201-3043                         Suite 300                                         Charleston SC 29407-3431
                                                Lawrenceville GA 30043-8228


MedTrust Medical Transport, LLC                 MiraMed Revenue Group                             NPAS , Inc .
1014 Bankton Circle, Suite 100                  PO Box77000                                       PO Box 99400
Hanahan SC 29410-2931                           Detroit MI 48277-2000                             Louisville KY 40269-0400



National Credit Adjusters                       Newby Sartip Masel &Casper                        OneMain Financial
PO Box 3023                                     PO Box 808                                        Attn: Bankruptcy
Hutchinson KS 67504-3023                        Myrtle Beach SC 29578-0808                        601 Nw 2nd Street
                                                                                                  Evansville IN 47708-1013
               Case 19-03051-jw             Doc 8       Filed 06/05/19            Entered 06/05/19 15:12:30               Desc Main
Plantation Billing Center                           (p)PORTFOLIO
                                                        Document RECOVERY ASSOCIATES
                                                                           Page 10   LLCof 10              Premiere Credit of North America, LLC
PO Box 459077                                       PO BOX 41067                                           PO Box 199014
Fort Lauderdale FL 33345-9077                       NORFOLK VA 23541-1067                                  Indianapolis IN 46219-9014



RSI                                                  Receivable Solutions, Inc.                            Regional Finance
1325 Garner Lane, Suite C                            PO Box 21808                                          605 WBroadway
Columbia SC 29210-8327                               Columbia SC 29221-1808                                Myrtle Beach SC 29577-3814



(p)REPUBLIC FINANCE LLC                              Rise                                                  Robert McDaniel
282 TOiiER RD                                        PO Box 101808                                         571 Circle Drive
PONCHATOULA tA 70454-8318                            Fort Worth TX 76185-1808                              Myrtle Beach SC 29575-5116



Santander Consumer USA, Inc.                         South Carolina Department of Revenue                  Synchrony Bank/Walmart
PO Box 961245                                        PO Box 12265                                          Attn: Bankruptcy Dept
Fort Worth TX 76161-0244                             Columbia SC 29211-2265                                Po Box 965060
                                                                                                           Orlando FL 32896-5060


Systems &Services Technologies, Inc.                 Target                                                The Car Store
Attn: Bankruptcy                                     PO Box 9475                                           4625 Dick Pond Road
4315 Pickett Road                                    Minneapolis MN 55440-9475                             Myrtle Beach SC 29588-6837
Saint Joseph MO 64503-1600


Tidelands Health                                     US Trustee's Office                                   James M. Wyman
PO Box 421718                                        Strom Thurmond Federal Building                       PO Box 997
Georgetown SC 29442-4203                             1835 Assembly Street                                  Mount Pleasant, SC 29465-0997
                                                     Suite 953
                                                     Columbia, SC 29201-2448



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S,C. 342(£) and Fed.R.Bank .P. 2002 (g) (4).


1st Franklin Financial                               Jefferson Capital Systems LLC                         Portfolio Recovery Associates, LLC
135 E Tugalo Street                                  PO Box 7999                                           PO Box 41067
Toccoa GA 30577                                      Saint Cloud MN 56302-7999                             Norfolk VA 23541-1067



Republic Finance LLC                                 End of Label Matrix
282 Tower Road                                       Mailable recipients     47
Ponchatoula LA 70454-8318                            Bypassed recipients      0
                                                     Total                   47
